Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
RESPONSE TO AMENDMENT
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 22, 2022 has been entered.

 Status of Application/Amendments/claims
3.	Applicant’s amendments filed February 22, 2022 and March 23, 2022 are acknowledged.  Claims 12, 18, 20 and 23-34 are canceled. Claim 1 is amended. Claims 35-37 are newly added. Claims 1-11, 13-17, 19, 21-22 and new claims 35-37 are pending. 
4.	Claims 1-11, 13-17, 19, 21-22 and 35-37 are under examination with respect to GDNF, semaphoring/semaphorin3A and neuregulin for a first, a second and a third molecular growth cues respectively and peripheral nerves for transected nerves in this office action.
5.	Applicant’s arguments filed on February 22, 2022 and March 23, 2022 have been fully considered but they are not deemed to be persuasive for the reasons set forth below.

Claim Rejections/Objections Maintained
In view of the amendment filed on February 22, 2022 and March 23, 2022, the following rejections are maintained.
Claim Rejections - 35 USC § 112
6.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-11, 13-17, 19, 21-22 and 35-37 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. The rejection is maintained for the reasons made of record and the reasons set forth below.
On p. 8-10 of the response, Applicant argues that the rejection has been overcome in view of amendment to the claims by removing the limitation “asymmetric” and further define “preferentially promoted growth”. Applicant further cites MPEP 2171-2173, Orthokinetics, Inc. v. Safety Travel Chairs, Inc. MPEP 2173.01 (I) and 2173.02 (II) in support of the arguments. 
Applicant's arguments have been fully considered but they are not found persuasive. Contrary to Applicant's arguments, the examiner asserts that based on MPEP§2171-MPEP§2173, the claims are indefinite because:
i. The limitation “….microchannels defined by a matrix material disposed inlumen………wherein the matrix material defines between 1 and 10 microchannels” in claim 1 or 37  is unclear as to what Applicant intended to include and exclude within the scope of the claims. It is unclear whether the limitation means that there are other types of structures within lumen and whether other structures are not defined or made by matrix material and the only 1-10 microchannels among others are defined by the matrix material, and others are not.  
ii. Th limitation "the first molecular growth cue preferentially promotes growth of the first nerve type, as compared to the first nerve type...." is still unclear because the metes and bounds of growth cue, nerve type and preferential growth cannot be determined, which renders the claimed indefinite
The limitation "wherein the first molecular growth cue preferentially promotes growth of the first nerve type as compared to the second nerve type and wherein the second molecular growth cue preferentially promotes growth of the second nerve type as compared to the first nerve type……" in claim 1 is unclear and thus render the claim indefinite. The limitation “preferentially promotes growth” is based on comparison the first and the second molecular growth cues on the first and second nerve types. However, it is unclear what the first molecular growth cue is and what the first nerve type is and it is also unclear what the second molecular growth cue is and what the second nerve type is. Since the four elements: the first and the second molecular growth cues and the first and second nerve types are no defined, a skilled artisan cannot compare and determine what would be preferentially promoted in the first nerve type over the second nerve type and vice versa. The metes and bounds of what is encompassed within the definition of “the first molecular growth cue preferentially promotes growth of….” and the definition of “the second  molecular growth cue preferentially promotes growth of….” cannot be determined. A skilled artisan cannot envision what the effect of the first molecular growth cue is, what the first nerve type is, what the second nerve type is, and what the second molecular growth is in order to compare, envision and determine preferential growth of the first nerve type by the first molecular growth cue as compared to the second nerve type. The skilled artisan cannot compare unknown based on unknown or undetermined molecules and conditions. Since the metes and bounds are unknown, a skilled artisan cannot envision what would be considered asymmetric nerve growth as recited in the claim, which renders the claim indefinite.  See MPEP § 2173.05(d).
iii. The rest of the claims are indefinite as depending from an indefinite claim 1.
Accordingly, the rejection of claims 1-11, 13-17, 19, 21-22 and 35-37 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite is maintained. 

Claim Rejections - 35 USC § 112

7.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-11, 13-17, 19, 21-22 and 35-37 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  The rejection is maintained for the reasons made of record and the reasons set forth below.
Claims 1-11, 13-17, 19, 21-22 and 35-36 as amended encompass using a genus of first molecular growth cue preferentially promoting a genus of first nerve type, a genus of second molecular growth cue preferentially promoting a genus of second nerve type. Claim 2 encompasses using a genus of first nerve type preferentially growing toward a genus of first spatial region comprising a genus of first molecular growth cue, a genus of second nerve types preferentially growing toward a genus of second spatial region comprising a genus of second molecular growth cue. Claim 3 encompasses using a genus of first spatial region defined by a genus of first branch of the lumen, a genus of second spatial region defined by a genus of a second branch of the lumen differing from the first lumen. Claim 37 as amended encompass using a genus of first molecular growth cue promoting axonal growth of a genus of first nerve type, a genus of second molecular growth cue promoting axonal growth of a genus of second nerve type. Claims 8 encompass using a genus of attractive molecular growth cue for the first nerve type and the second nerve type, claim 9 encompass using a genus of attractive molecular growth cue for the first nerve type and a genus of repulsive molecular growth cue for the second nerve type, claim 10 encompasses using a genus of repulsive molecular growth cue for the first nerve type and the second nerve type. 
On p. 10-12 of the response, Applicant argues that the rejection is improper because the Examiner failed to provide evidence or reasoning to establish a prima facie case of lack of written description, and the specification provides support for the features of the recited first growth cue, second growth cue, first nerve type and second nerve type. Applicant further cites p. 2-6 and 12-23 of the specification and MPEP §2163(II)(A), MPEP2163(I)(A), MPEP2163 (III) in support of the arguments. 
Applicant's arguments have been fully considered but they are not found persuasive. Contrary to Applicant's arguments, the examiner asserts that based on MPEP §2163, MPEP §§2163.01-2163.03, the specification fails to provide sufficient descriptive information or evidence to demonstrate that Applicant is in possession of using the claimed genus of first molecular growth cue, the claimed genus of second molecular growth cue, the claimed genus of first nerve type, the claimed genus of second nerve type, the claimed genus of first spatial region and the claimed genus of second spatial region in a specific combination to result in asymmetric nerve growth in the claimed method as instantly claimed because:
i. The structural and functional relationship or correlation between the claimed genus of the structurally and functionally undefined first and second molecular growth cues to preferentially promote growth of the claimed genus of undefined first and second nerve types and the data using the Y-shaped tubular conduit implanted in transected sciatic nerves comprising tibial (motor related) and sural (sensory) nerves, wherein the Y-shaped conduit comprises two compartments 1/2: BDNF+GDNF-microparticles (BDNF+GDNF-MP) shown in Examples or figures 5B and 9A-C is unknown. 
The structural and functional relationship or correlation between the claimed genus of structurally and functionally undefined attractive and/or repulsive molecular growth cues to result in preferentially growth of one nerve type over the other nerve type in a undefined population of transected nerves and the Y-shaped tubular conduit implanted in transected sciatic nerves shown in Examples is unknown. 
The structurally and functionally relationship of molecular growth cues and nerve types are unknown. It is not known what structurally and functionally undefined molecular growth cue is in order to 'preferentially' promote a first unknown nerve type over a second known type, and the specification fails to provide to sufficient species and structural and functional details for the claimed genus of structurally and functionally undefined molecular growth cue that 'preferentially' promotes a first unknown nerve type over a second known type. The specification provides no correlation between the claimed molecular growth cue and nerve types and the biosynthetic nerve implant (BNI) conduits in DRG or spinal cord explant cultures and animal with transected peripheral nerve, wherein the BNI consists of a transparent polyurethane conduit (OD 3 mm, ID 1.75 mm and length of 3 or 4 cm) with 8 microchannels casted in the lumen using 1.5% agarose, and each micro-channel was filled with type I collagen mixed with either BSA, PTN, VEGF, GDNF, or PTN-GDNF (DL-lactic-co-glycolic acid) encapsulated PLGA microparticles (MPs).
ii. As previously made of record, the specification only describes implanting a Y-shaped tubular conduit in transected sciatic nerves comprising tibial (motor related) and sural (sensory) nerves, wherein the Y-shaped conduit comprising two compartments 1/2: BDNF+GDNF-microparticles (BDNF+GDNF-MP) increased the motor and sensory content when compared to BSA-MP; and the sensory to motor ratio was increased by PTN-MP (12.7:1) when compared to BDNF+GDNF-MP (figure 5B) in motor neurons innervating in injured nerves; PTN, NGF and NT-3 only attracted around 30% of the motor neurons whereas BDNF and GDNF are similar to the nerve-caps (figure 5B). The specification also teaches that the number of myelinated axons in sural is higher than tibial and BSA is higher than BDNF+GDNF but when fiber diameter was considered, there was only a difference between tibial and sural-nerve group and between BDNF+GDNF and BSA compartment (figure 9B-C). The specification only teaches that there is a difference between BDNF and BDNF+Sema3A in percent distribution of axons less than 1um (figure 15).
iii. The specification has not disclosed sufficient species for the broad genus of first molecular growth cue, the broad genus of second molecular growth cue, the broad genus of first nerve type, the broad genus of second nerve type, the broad genus of first spatial region and the broad genus of second spatial region or in a specific combination to result in preferentially promoting growth of one type of nerves over the other type of nerves or sufficient species for the broad genus of the first molecular growth cue promoting axonal growth of the first nerve type and the second molecular growth cue promoting axonal growth of the second nerve type as instantly claimed. 
The specification also has provided no structures or sequences sufficiently detailed to show that he/she was in possession of the claimed invention as a whole. There was no known or disclosed correlation between the required function (i.e. preferentially promotes growth of the claimed genus of undefined first nerve type by the claimed genus of undefined first molecular growth cue as compared to the undefined second nerve type) to the 3D Y-shaped tubular conduit implanted in transected sciatic nerves comprising tibial (motor related) and sural (sensory) nerves, wherein the Y-shaped conduit comprising two compartments 1/2: BDNF+GDNF-microparticles (BDNF+GDNF-MP) and BSA-MP and any particular structure and/or sequence for the first and second molecular growth cues and first and second nerve types. 
	iv. Based on the specification, certain molecules or combinations of agents/molecules have no effects as admitted by Applicant (see figures 10 and 14, and p. 57 of the specification). Based on Applicant’s own admission, there is no statistically significant increase in motor neurons when compared BDNF+GDNF with PTN/NGF/BSA and no significant difference in sensory neurons among any of treatment (figures 10A-C). Based on Applicant’s own admission, there is also no difference in DRG sensory/FG+ motor neuron ratio in DRG explants between the treatment of BDNF compared to BDNF+Sema3A (figure 14) and there is limited specificity with two attractants BDNF and NGF (p. 57).
v. As previously made of record, the nerve injury regularly results in generation of glial scars, which inhibits nerve regeneration, and several molecules have been identified to inhibit remyelination in the CNS and axonal/neurite regeneration, myelin-associated molecules such as Nogo, MAG, and proteoglycans in the extracellular matrix as taught by Blight, Schmidt et al. and Hoke et al. (see p. 1052, 2nd col., Blight Nat. Neurosci. 2002. 5: 1051-4, cited previoiusly; p. 316, Schmidt et al. Annu. Rev. Biomed. Eng. 2003. 5: 293-347, cited previously and p. 450, 2nd col. Hoke et al. Nat. Clin. Pract. Neurol. 2006: 448-454, cited previously). Specific characteristics of biomaterial and molecule profiles for growth of nerve fibers including sensory and motor neurons are required for a specific guidance and for peripheral nerve regeneration and repair as taught by Guedan-Duran et al. (p. 4-5, figure 2-3; p. 8-10,, figure 5 , tables 1-3; Guedan-Duran et al., Front. Bioeng. Biotech. 2020; doi:10.3389/fbioe.2020.584823, cited prevously). For example, there are two types of cues to grow along spinal nerves and peripheral nerves: differential attraction between different types of axons and  guided by attractive or repulsive molecular cues from the local environment of the limb;  three main families of guidance molecules (Netrins/semaphorins and Slits) are key players in preventing or promoting sensory axon growth during development, and T-cadherin, HGF/SF and Ephrins are involved in motor axon growth during development; and motor and sensory fibers respond differently after nerve lesion, Schwann cells from motor and sensory nerve branches express different markers, and the expressions of different neurotrophic factors, receptors, growth factors, and extracelluar matrix and adhesion molecules change and so do their interactions with each other as taught by Allodi et al. (see (p. 21-p.30; Allodi et al., Prog Neurobiol. 2012; 98:16-37, cited previously). The specification fails to teach what specific combinations of the first and second molecular growth cues and first and second nerve types in order to promote asymmetric nerve growth or preferentially promote growth of a specific nerve type by a specific first molecular growth cue as compared to a second nerve type.  
Since the common characteristics/features of other growth cues/attractive/repulsive molecules and what other nerves types and spatial regions are unknown, a skilled artisan cannot envision the functional correlations of the genus with the claimed invention in view of figures 10 and 14, and p. 57 of the instant specification, Guedan-Duran et al. (2020), Allodi et al. (2012), Blight (2002), Schmidt et al. (2003), and Hoke et al. (2012). Accordingly, in the absence of sufficient recitation of distinguishing identifying characteristics, the specification does not provide adequate written description of the genus of first molecular growth cue, the genus of second molecular growth cue, the genus of first nerve type, the genus of second nerve type, the genus of first spatial region and the genus of second spatial region or in a specific combination to result in preferentially promoting growth of one nerve type over the other nerve type using undefined first and second molecular growth cue and undefined first and second nerve types and in undefined first and second spatial region that can be used in the claimed method as instantly claimed.
Based on MPEP § 2161.01 and §2163, “to satisfy the written description requirement, a patent specification must describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention. See, e.g., Moba, B.V. v. Diamond Automation, Inc., 325 F.3d 1306, 1319, 66 USPQ2d 1429, 1438 (Fed. Cir. 2003); Vas-Cath, Inc. v. Mahurkar, 935 F.2d at 1563, 19 USPQ2d at 1116”.
Vas-Cath Inc. v. Mahurkar, 19USPQ2d 1111, clearly states “applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention. The invention is, for purposes of the ‘written description’ inquiry, whatever is now claimed.” (See page 1117.)  The specification does not “clearly allow persons of ordinary skill in the art to recognize that [he or she] invented what is claimed.” (See Vas-Cath at page 1116).  
As discussed above, the skilled artisan cannot envision the detailed chemical structure of the encompassed genus of other growth cues/attractive/repulsive molecules and what other nerves types and spatial regions, and therefore conception is not achieved until reduction to practice has occurred, regardless of the complexity or simplicity of the method of isolation.   Adequate written description requires more than a mere statement that it is part of the invention and reference to a potential method of isolating it.  The compound itself is required.  See Fiers v. Revel, 25 USPQ2d 1601 at 1606 (CAFC 1993) and Amgen Inc. v. Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016. One cannot describe what one has not conceived.  See Fiddes v. Baird, 30 USPQ2d 1481 at 1483. Therefore, the claimed method has not met the written description provision of 35 U.S.C. §112, first paragraph.  Applicant is reminded that Vas-Cath makes clear that the written description provision of 35 U.S.C. §112 is severable from its enablement provision (see page 1115). Applicant is directed to the Guidelines for the Examination of Patent Applications Under the 35 U.S.C. 112, ¶ 1 "Written Description" Requirement. See MPEP § 2161.01 and 2163. Accordingly, the rejection of claims 1-11, 13-17, 19, 21-22 and 35-37 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement is maintained.


8.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
9.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-8, 11 and 35-37 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lotfi et al. (Front. Neuroeng., 2011; doi:10.3389/fneng.2011.00011, as in IDS) as evidenced by Forrest et al. Front. Neuroanat. 2015; doi:10.3389/fnana.2015.00043, as in IDS) and Pardo et al. (Toxicol. Pathol. 2012; 40:624-636). The rejection is maintained for the reasons made of record and the reasons set forth below.
Claims 1-8, 11 and 35-37 as amended are drawn to a method of promoting nerve growth, the method comprising: exposing a population of transected nerves to a first molecular growth cue and a second molecular growth cue, the first and the second molecular growth cues disposed within one or more first and second microchannels defined by a matrix material disposed in a lumen having a proximal end and a distal end that extend from the proximal end of the lumen toward the distal end of the lumen; wherein at least the first and the second microchannels have an average diameter between 100um and 2000um and wherein the matrix material defines 1-10 microchannels, wherein the population of transected nerves comprises one or more nerves of two different nerve types: a first and a second nerve types; wherein the first molecular growth cue promotes growth of the first nerve type and the second molecular growth cue promotes growth of the second nerve type; and the first molecular growth cue is spatially separated from the second molecular growth cue.
On p. 12-14 of the response, Applicant acknowledges that Lofti teaches using a Y-shaped assay and measuring diffusion rate of nerve growth factor. But Applicant argues that Lotfi does not teach each and every element in claim 1 because Lotfi does not teach the limitation “microchannel” and does not teach the limitation “average diameter between 100um and 2000um” recited in amended claim 1. Applicant further cites Lewmar Marine v. Varient Inc. and Richardson v. Suzuki Motor Co. in support of the arguments. 
Applicant's arguments have been fully considered but they are not found persuasive. Contrary to Applicant's arguments, the examiner asserts that based on MPEP §2131, Lotfi does teach the claimed method and the claimed features recited in claims 1-8, 11 and 36-37 because:
i. The limitation "microchannels" recited in the claims is not specifically defined physically and/or materially. Based on paragraphs [0274]-[0275] of the published specification, microchannels can be casted by agarose within a lumen and each microchhanel is filled with type I collagen mixed with different growth factor encapsulated in PLGA microparticles (MPs; FIG. 16A), which is identical to those disclosed in the method of Lotfi et al. (2011; see p.2, 2nd col., 3rd-4th paragraphs).
The 3D Y-shaped tubular conduit used in the method of Lotfi for promoting asymmetric nerve growth consists of a common arm (OD 0.5, 3mm long) and two arms (OD 0.25, 7mm long) using polyurethane (i.e. Y-shaped implant). The diameter 0.25mm disclosed by Lotfi is 250um and the diameter 0.5mm is 500um, which is within the claimed range “100-2000um” or the range “300-800um” recited in amended claims 1, 35  and 37.
Thus, Lotfi does teach the limitation “microchannels defined in a matrix disposed in a lumen” and the limitation “the first and second microchannels have an average diameter between 100um and 2000um” or “between 300um and 800um” recited in independent claims 1, 35 and 37.
ii. Lotfi teaches a method for promoting asymmetric nerve growth, comprising exposing a population of transected sciatic nerves of adult rat to a 3D Y-shaped tubular conduit consisting of a common arm (OD 0.5, 3mm long) and two arms (OD 0.25, 7mm long) using polyurethane (i.e. Y-shaped implant), wherein the Y-shaped implant filled with collagen-filled agarose in the common arm, which are microchannels defined by a matrix material disposed in a lumen, the left and the right filled with collagen/NGF and/or collagen/NT3, wherein the arm containing NGF and NT3 promotes nerve regeneration, and NT3 promotes the growth of the CGRP+ pain fibers toward the sural nerve (primarily sensory) and the N-52+ large-diameter axons were abundant in the tibial nerve (mixed sensorimotor), and N-52 is more in the arm with NT-3; and the density of CGRP+ axons are significantly increased in the compartment attached to the sural nerve but not with NGF whereas N-52+ are significantly increased in the tibial and NT3 compartments, which meet the limitations recited in instant claims (see p. 2, 2nd col., 3rd paragraph to p. 3, 1st col., 1st paragraph, in vivo segregation; p. 5, 1st col., 2nd paragraph to p. 8, 2nd col. compartmentalized NT-3 in vivo enriched N-positive fibers and discussion; figures 5-8, in particular). 
The NGF and NT-3 within the 3D Y-shaped tubular conduit disclosed by Lotfi differentially promote and direct the regeneration of CGRP+ nociceptive and N-52+ large diameter fibers such as proprioceptive and mechanoreceptive axons into separate chambers (p. 2, 2nd col., 3rd paragraph to p. 3, 1st col., 1st paragraph; p. 5, 1st col., 2nd paragraph to p. 8, 2nd col., figures 5-8, in particular). The NGF promotes a 5-fold increase in axonal length of unbranched fibers whereas NT3 promotes a 3-fold increase in number of branches in cultured dorsal root ganglion neurons (DRGs) containing TrkA+ nociceptive sensory neurons and TrkC+ proprioceptive sensory neurons (see abstract; p. 2, 2nd col. paragraphs 1-2; p. 3, 2nd col. paragraph 3 to p. 5, 1st col., figures 1-4) and CGRP+ fibers (for TrkA pain fibers) are abundant in the arm of the Y-tube sutured distal to sural nerve and the N52+ axons are more dense in the arm attached to the tibial nerve and N-52+ are more abundant in the arm with NT-3 (see p. 5, 1st col., 2nd paragraph to 2nd col. figures 5-7 and 8(B)), which meets the limitation “the first molecular growth cue preferentially promotes growth of the first nerve type as compared to the second nerve type…….and wherein the first molecular growth cue is spatially separated from the second molecular growth cue” recited in claim 1 and the limitations recited in claims 2-4. 
Lotfi teaches transected nerves comprises sciatic nerves, i.e. peripheral nerves or somatic nerves as in claims 5 and 7, or spinal cord, which contains axons from neurons of the CNS as in claim 6 (i.e.  (see p. 5, 1st col. 2nd  paragraph, in particular). The transected sciatic nerves taught by Lotfi comprise somatic nerves as in claim 7 as evidenced by Forrest (see p. 2, 2nd col., 2nd paragraph; Forrest et al. Front. Neuroanat. 2015; doi:10.3389/fnana.2015.00043, as in IDS) because Forrest teaches a population of transected nerves, wherein the population of transected nerves comprises somatic nerves (p.. 2, 2nd col., 2nd paragraph, somatic nerve injury (transection of sciatic and pudendal nerves). The population of transected sciatic nerves taught by taught by Lotfi comprises axons from neurons in the central nervous system as evidenced by Pardo et al. (Toxicol. Pathol. 2012; 40:624-636) because sciatic nerves are formed by spinal nerves L4-S3, which are the transected comprises axons from neurons (dorsal root ganglia) in the CNS (spinal cord) as taught by Pardo (p. 632, 2nd col., 2nd-3rd paragraphs, in particular). 
Lotfi teaches attractive molecular growth cues for the first molecular growth cue for the first nerve type; and the second molecular growth cue for the second nerve type as in claim 8 (see p. 5, 1st col., 2nd paragraph; i.e.  the segregation effect of natural distal targets such as the sural (primarily sensory) and tibial (mixed sensory and motor) nerves; distally connected to each arm of a Y-shaped tube, to that enticed by NGF and NT-3 in view paragraph [0092] of this instant application). Lotfi teaches that the first or the second molecular growth cue comprises NT-3 and NGF, which is different from each other as in claim 11 (Pg. 5, left-hand column, last paragraph).
Thus, the teachings of Lotfi meets the limitations “a first and a second molecular growth cue” (i.e. NGF/NT3), “a first and a second nerve types” in transected nerves toward a first spatial and a second spatial region respectively (i.e. CGRP+ axons toward the sural nerve (primarily sensory/N-52+large-diameter axons in the tibial nerve (mixed sensorimotor) recited in claims 1-8, 11 and 35-37. Accordingly, the rejection of claims 1-8, 11 and 35-37 under 35 U.S.C. 102(a)(1) as being anticipated by Lotfi (2011, as in IDS) as evidenced by Forrest (2015, as in IDS) and Pardo (2012) is maintained. 

Claim Rejections - 35 USC § 103
10.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 4 and 16 stand rejected under 35 U.S.C. 103 as being unpatentable over Lotfi et al. (2011, as in IDS). The rejection is maintained for the reasons made of record and the reasons set forth below.
	On p. 14-15 of the response, Applicant argues that claim 1 is not obvious over the cited references because Lotfi does not teach the feature that the first molecular growth cue and the second molecular growth cure “disposed within one or more first microchannels and one or more microchannels defined by a matrix material disposed in a lumen having a proximal end and a distal end that extend from the proximal end of the lumen toward the distal end of the lumen…” and none of the cited references cure the deficiencies of Lotfi and claims 4, 9, 10, 13-17, 19, 21 and 22 add additional limitations and thus are not obvious.
	Applicant's arguments have been fully considered but they are not found persuasive. Contrary to Applicant's arguments, the examiner asserts that based on MPEP §2141, MPEP2141-I, rationales identified by the Court in KSR (KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007)), MPEP2141-II, the basic factual inquires of Graham v. John Deere Co.(Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966)),and MPEP §2141.01-2147.03, the cited references do render the claimed invention recited in claims 4 and 16 obvious because:
i. For the reasons set forth above, Lotfi does teach the claimed method and microchannels defined by a matrix material disposed in a lumen and the average diameter recited in claims 1-8, 11 and 35-37.
ii. The difference between the method recited in claims 4 and 16 and the method of Lotfi is using specific nerve types for the first and the second nerve types: i.e. motor nerves as the first nerve type and sensory nerves as the second nerve type recited in claim 4 or further comprising exposing the nerves of the first nerve type and/or the nerves of the second nerve type to a third molecular growth cue as in claim 16.
	iii. While Lotfi does not explicitly teach motor nerves as the first nerve type and sensory nerves as the second nerve type as in claim 4, Lotfi teaches that NGF and NT3 can differentially promote and direct the regeneration of CGRP+ nociceptive and N-52+ large diameter fibers such as proprioceptive and mechanoreceptive axons into separate chambers, and NT3 promotes the growth of the CGRP+ pain fibers toward the sural nerve (i.e. primarily sensory nerves) and the N-52+ large-diameter axons were abundant in the tibial nerve (i.e. mixed sensory and motor nerves), and N-52 is more in the arm with NT-3; and the density of CGRP+ axons are significantly increased in the compartment attached to the sural nerve but not with NGF whereas N-52+ are significantly increased in the tibial and NT3 compartments (p. 2, 2nd col., 3rd paragraph to p. 3, 1st col., 1st paragraph; p. 5, 1st col., 2nd paragraph to p. 8, 2nd col., figures 5-8, in particular). Lotfi also teaches that in the peripheral nerve, BDNF and GDNF have been shown to promote axonal regeneration of motorneurons (see p. 2, 1st col., 3rd paragraph). 
	A person of ordinary skill in the art would have recognized that applying the known motor nerves as the first nerve type and the known sensory nerves as the second nerve type technique to the method of Lotfi would have yield the predictable result of promoting nerve growth and resulted in an improve outcome of nerve outgrowth. Using a specific molecular growth cue for a specific nerve type would increase the outcome of nerve growth. Using motor nerves as the first nerve type and sensory nerves as the second nerve type based on their corresponding nerve growth cue or growth factors would promote nerve growth, and result in better nerve growth outcomes
Thus, It would have been obvious to one of ordinary skill in the art at the time of the invention to have been motivated to use motor nerves as the first nerve type and sensory nerves as the second nerve type in the method of Lotfi with an expectation of success because the general conditions of the claims are disclosed in the Lotfi, selecting motor nerves as the first nerve type and sensory nerves as the second nerve type; and promoting asymmetric nerve growth using BDNF and/or GDNF as a first molecular growth cue, and NGF and/or NT-3 as a second molecular growth cue involves only routine skill in the art and as taught by Lotfi. The skilled artisan would have expected success in using motor nerves as the first nerve type and sensory nerves as the second nerve type; and promoting asymmetric nerve growth using BDNF and/or GDNF as a first molecular growth cue, and NGF and/or NT-3 as a second molecular growth cue in the method of Lotfi because Lotfi teaches that NGF and NT3 can differentially promote and direct the regeneration of CGRP+ nociceptive and N-52+ large diameter fibers such as proprioceptive and mechanoreceptive axons into separate chambers, and NT3 promotes the growth of the CGRP+ pain fibers toward the sural nerve (i.e. primarily sensory nerves) and the N-52+ large-diameter axons were abundant in the tibial nerve (i.e. mixed sensory and motor nerves), and N-52 is more in the arm with NT-3; and the density of CGRP+ axons are significantly increased in the compartment attached to the sural nerve but not with NGF whereas N-52+ are significantly increased in the tibial and NT3 compartments, and in the peripheral nerve, BDNF and GDNF have been shown to promote axonal regeneration of motorneurons. 
The skilled artisan could have substituted one nerve type or one molecular growth cue for another because NGF and NT3 can differentially promote and direct the regeneration of CGRP+ nociceptive and N-52+ large diameter fibers, wherein NT3 promotes the growth of the CGRP+ pain fibers toward the sural nerve (i.e. primarily sensory nerves) and N-52+ is abundant in the tibial nerves (mixed sensory and motor nerves), and BDNF and GDNF have been shown to promote axonal regeneration of motorneurons. The person of ordinary skill in the art would have found it obvious to make the substitution because ordinarily skilled artisans would have predicted that selecting motor nerves as the first nerve type and sensory nerves as the second nerve type; and promoting asymmetric nerve growth using BDNF and/or GDNF as a first molecular growth cue, and NGF and/or NT-3 as a second molecular growth cue involves only routine skill in the art and as taught by Lotfi. The motivation of doing so would be to develop a broad application of methods of promoting asymmetric nerve growth using various nerve types.
	iv. While Lotfi does not explicitly teach further comprising exposing the nerves of the first nerve type and/or the nerves of the second nerve type to a third molecular growth cue, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the method of Lotfi to include exposing the nerves of the first nerve type and/or the nerves of the second nerve type to a third molecular growth cue because the general conditions of the claim are disclosed in the prior art as taught by Lotfi (i.e. in the peripheral nerve, BDNF and GDNF have been shown to promote axonal regeneration of motor neurons, whereas NGF and NT-3 are known to stimulate selectively axonal growth of pain, and proprioceptive axons, respectively), selecting a third molecular growth cue for the first nerve type and/or second nerve type involves only routine skill in the art as taught by Lotfi. The motivation of doing so would be to develop a broad application of methods of promoting asymmetric nerve growth using various molecular growth cues.
	A person of ordinary skill in the art would have recognized that applying the known growth factors and technique disclosed by Lotifi to the Lotifi’s method to include exposing the nerves of the first nerve type and/or the nerve of the second nerve type to a third molecular growth cue would have yielded the predictable result of promoting nerve growth. The motivation of doing so would be to develop a broad application of methods of promoting asymmetric nerve growth using various molecular growth cues. In the peripheral nerve, BDNF and GDNF have been used to promote axonal regeneration of motor neurons, whereas NGF and NT-3 are known to stimulate selectively axonal growth of pain, and proprioceptive axons, respectively, and thus selecting a third molecular growth cue for the first nerve type and/or second nerve type involves only routine skill in the art, and would increase better outcomes of nerve growth. 
 	Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the known growth factors and technique disclosed by Lotifi to the Lotifi’ method to include exposing the nerves of the first nerve type and/or the nerves of the second nerve type to a third molecular growth cue to promote nerve growth and yield the predictable result of better nerve growth.  See KSR International Co. V. Teleflex Inc. 82 USPQ2d 1385 (2007) In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980); In re Crockett, 279 F.2d 274, 126 USPQ 186 (CCPA 1960); Ex parte Quadranti, 25 USPQ2d 1071 (Bd. Pat. App. & Inter. 1992), Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) and In re Kahn, 441 F.3d 977, 986, 78 USPQ2d 1329, 1335 (Fed. Cir. 2006) and also see MPEP § 2143. 01-I, MPEP § 2144.06 and MPEP §2144.07. Accordingly, the rejection of claims 4 and 16 stand rejected under 35 U.S.C. 103 as being unpatentable over Lotfi et al. (2011) is maintained. 

11.	Claims 9, 10 and 13-15 stand rejected under 35 U.S.C. 103 as being unpatentable over Lotfi et al. (2011, as in IDS) as applied to claims 4 and 16 above, and further in view of Dontchev et al. (J. Neurosci. 2002; 22:6659-6669), Dudanova et al. (Curr. Biol. 2010; 20:2150-2156) and Nedelec et al. (J. Neurosci. 2012; 32:1496-1506). The rejection is maintained for the reasons made of record and the reasons set forth below.
On p. 14-15 of the response, Applicant argues that claim 1 is not obvious over the cited references for the reasons set forth above.
	Applicant's arguments have been fully considered but they are not found persuasive. Contrary to Applicant's arguments, the examiner asserts that based on MPEP §2141, MPEP2141-I, rationales identified by the Court in KSR (KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007)), MPEP2141-II, the basic factual inquires of Graham v. John Deere Co.(Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966)),and MPEP §2141.01-2147.03, the cited references do render the claimed invention recited in claims 9, 10 and 13-15 obvious because:
i. For the reasons set forth above, Lotfi does teach the claimed method recited in claims 1-8, 11, 16 and 35-37.
ii. The difference between the method recited in claims 9, 10 and 13-15 and the method of Lotfi is “an attractive molecular growth cue for the first nerve type; and the second molecular growth cue comprises a repulsive molecular growth cue for the first nerve type” in claim 9, “a first repulsive molecule for the second nerve type and a second repulsive for the first nerve type including semaphorin/semaphorin3A (Sema/Sema3A)” in claims 10 and 13-14 or “GDFN as the first growth cue and BDNF/Sema3A as second growth cue” as in claim 15.
iii. While Lotfi does not explicitly teach that the first molecular growth cue comprises an attractive molecular growth cue for the first nerve type; and the second molecular growth cue comprises a repulsive molecular growth cue for the first nerve type as in claim 9, or a first repulsive molecule for the second nerve type and a second repulsive for the first nerve type as in claim 10 including semaphorin/semaphorin3A (Sema/Sema3A) as in claims 13-14 or GDFN as the first growth cue and BDNF/Sema3A as second growth cue as in claim 15, Dontchev, Dudanova and Nedelec teach these limitations and provide motivation and an expectation of success in using attractive and repulsive molecules for the first and second growth cues in the method of Lotfi. Dontchev teaches that NGF and Sema3A are present in peripheral pathways and targets of DRG axons and neurotrophins NGF or BDNF decreases Sema3A-induced growth cone collapse in DRG growth cones and the neurotrophin-mediated decrease in the collapse response of DRG growth cones is not associated with reduced expression of Neuropilin-1 (p. 6659, abstract; table 1; p. 6662, figure 1; p. 6666-6668, in particular). Dudanova teaches that motor axon of the lateral motor column (LMCL) require two ligand/receptor systems, ephrinA/EphA4 and GDNF/Ret to project to the dorsal limb and GDNF induces attractive turning of LMCL, and when presented in countergradients, GDNF and ephrinAs cooperate in axon turning and GDNF reduce ephrinA-induced collapse to keep axons in a growth competent state (see summary, p. 2150-2154). Dudanova teaches that GDNF acts both in instructive manner as a chemoattractant for motor axon and in a permissive manner by fast recovery from ephrinA-induced collapse (p. 2153-2154, figure 4, in particular). Nedelec teaches that embryonic stem cell derived spinal motor neurons (ES-MNs) respond to ephrin-A5, Sema3f and Sema3a in a concentration-dependent manner; at low doses, ES-MNs exhibit segmental or subtype-specific response but this selectivity is lost at higher concentrations, and growth cone collapse and guidance at low concentrations of semaphorins rely on local protein synthesis in the axonal compartment (see p. 1496, abstract; p. 1497, figure 1; p. 1499-1501; p. 1503-1504, discussion). 
A person of ordinary skill in the art would have recognized that applying the known attractive molecular growth cue for the first nerve type and the known repulsive molecular growth cue as the second molecular growth cue for the first nerve type and the known repulsive molecule including semaphorin/semaphorin3A (Sema/Sema3A)” or a known combination of GDFN as the first growth cue and BDNF/Sema3A as second growth cue disclosed by Dontchev, Dudanova and Nedelec to the Lotfi’s method would have yield the predictable result of promoting nerve growth and resulting in an improved outcome of nerve growth. 
It would have been obvious to a skilled artisan before the effective filing date of the instant invention was made to combine the teaching of Dontchev, Dudanova and Nedelec with the teaching of Lotfi to include an attractive molecular growth cue as the first molecular growth cue for the first nerve type; and a repulsive molecular growth cue as the second molecular growth cue for the first nerve type in the Lotfi’s method with an expectation of success because Dontchev and Dudanova teach an attractive molecular growth cue and a repulsive molecular growth cue for nerves. In particular, Dontchev teach that NGF and Sema3A are present in peripheral pathways and targets of DRG axons; neurotrophins NGF or BDNF decreases Sema3A-induced growth cone collapse in DRG growth cones, and the neurotrophin-mediated decrease in the collapse response of DRG growth cones is not associated with reduced expression of Neuropilin-1. Dudanova teaches that motor axon of the lateral motor column (LMCL) require two ligand/receptor systems, ephrinA/EphA4 and GDNF/Ret to project to the dorsal limb and GDNF induces attractive turning of LMCL, and when presented in countergradients, GDNF and ephrinAs cooperate in axon turning and GDNF reduces ephrinA-induced collapse to keep axons in a growth competent state; and GDNF acts both in instructive manner as a chemoattractant for motor axon and in a permissive manner by fast recovery from ephrinA-induced collapse. In this combination, both molecular growth cues used in Lotfi’s method and a specific attractive molecular growth cue in combination with a repulsive molecular growth cues taught by Dontchev’s method and Dudanova’s method are performing the same functions they would if they were separate. The person of ordinary skill in the art would have found it obvious to combine the elements because ordinarily skilled artisans would have recognized the reasons for applying molecular growth cues used in Lotfi’s method by using the specific combination of attractive molecular growth cue and repulsive molecular growth cues taught by Dontchev’s method and Dudanova’s method, and would have known how to do so. The person of ordinary skill in the art would further have predicted that the combination would promote asymmetric nerve growth because Dontchev teaches that an attractive molecular growth cue, NGF, and a repulsive molecular growth cue, Sema3A, are present in peripheral pathways and targets of DRG axons; and neurotrophins NGF or BDNF decreases Sema3A-induced growth cone collapse in DRG growth cones; and Dudanova teaches that two ligand/receptor systems, ephrinA/EphA4 (repulsive molecular growth cue) and GDNF/Ret (attractive molecular growth cue) are required for motor axon of the lateral motor column (LMCL) to project to the dorsal limb, GDNF induces attractive turning of LMCL, and when presented in countergradients, GDNF and ephrinAs cooperate in axon turning and GDNF reduces ephrinA-induced collapse to keep axons in a growth competent state; and selecting an attractive molecular growth cue, i.e. BDNF/NGF or GDNF, as the first molecular growth cue and a repulsive molecular growth cue, i.e. Sema/Sema3A or ephrinA, as the second molecular growth cue involves only routine skill in the art. Further, the motivation of doing so would be to develop a broad application of methods of promoting asymmetric nerve growth using various molecular growth cues. 
It would also have been obvious to a skilled artisan before the effective filing date of the instant invention was made to include a repulsive molecular growth cue as the first molecular growth cue c for the second nerve type; and a repulsive molecular growth cue as the second molecular growth cue for the first nerve type in the Lotfi’s method because Nedelec teaches repulsive molecular growth cues for nerves. In particular, Nedelec teaches that embryonic stem cell derived spinal motor neurons (ES-MNs) respond to ephrin-A5, Sema3f and Sema3a in a concentration-dependent manner; at low doses, ES-MNs exhibit segmental or subtype-specific response but this selectivity is lost at higher concentrations, and growth cone collapse and guidance at low concentrations of semaphorins rely on local protein synthesis in the axonal compartment. In this combination, both molecular growth cues used in Lotfi’s method and a combination of specific repulsive molecular growth cues taught by Nedelec’s method are performing the same functions they would if they were separate. The person of ordinary skill in the art would have found it obvious to combine the elements because ordinarily skilled artisans would have recognized the reasons for applying molecular growth cues used in Lotfi’s method by using the specific combination of repulsive molecular growth cues taught by Nedelec’s method, and would have known how to do so. The person of ordinary skill in the art would further have predicted that the combination would promote asymmetric nerve growth because Nedelec teaches that embryonic stem cell derived spinal motor neurons (ES-MNs) respond to ephrin-A5, Sema3f and Sema3a in a concentration-dependent manner; at low doses, ES-MNs exhibit segmental or subtype-specific response but this selectivity is lost at higher concentrations, and growth cone collapse and guidance at low concentrations of semaphorins rely on local protein synthesis in the axonal compartment, and selecting ephrin as the first molecular growth cue and sema/sema3a as the second molecular growth cue involves only routine skill in the art as taught by Lotfi, Dontchev, Dudanova or Nedelec. Further, the motivation of doing so would be to develop a broad application of methods of promoting asymmetric nerve growth using various molecular growth cues.
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the known attractive molecules and known repulsive molecules and the know technique disclosed by Dontchev, Dudanova and Nedelec to the Lotfi’s method and yield the predictable result of promoting nerve growth. See KSR International Co. V. Teleflex Inc. 82 USPQ2d 1385 (2007) In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980); In re Crockett, 279 F.2d 274, 126 USPQ 186 (CCPA 1960); Ex parte Quadranti, 25 USPQ2d 1071 (Bd. Pat. App. & Inter. 1992), Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) and In re Kahn, 441 F.3d 977, 986, 78 USPQ2d 1329, 1335 (Fed. Cir. 2006) and also see MPEP § 2143. 01-I, MPEP § 2144.06 and MPEP §2144.07. Accordingly, the rejection of claims 9, 10 and 13-15 under 35 U.S.C. 103 as being unpatentable over Lotfi (2011) in view of Dontchev (2002), Dudanova (2010) and Nedelec (2012) is maintained. 

12.	Claims 17 and 22 stand rejected under 35 U.S.C. 103 as being unpatentable over Lotfi et al. (2011, as in IDS) as applied to claims 4 and 16 above, and further in view of Stassart et al. (Nat. Neurosci. 2012; doi:10.1038/nn.3281, as in IDS). The rejection is maintained for the reasons made of record and the reasons set forth below.
On p. 14-15 of the response, Applicant argues that claim 1 is not obvious over the cited references for the reasons set forth above.
	Applicant's arguments have been fully considered but they are not found persuasive. Contrary to Applicant's arguments, the examiner asserts that based on MPEP §2141, MPEP2141-I, rationales identified by the Court in KSR (KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007)), MPEP2141-II, the basic factual inquires of Graham v. John Deere Co.(Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966)),and MPEP §2141.01-2147.03, the cited references do render the claimed invention recited in claims 17 and 22 obvious because:
i. For the reasons set forth above, Lotfi does teach the claimed method recited in claims 1-8, 11, 16 and 35-37.
ii. The difference between the method recited in claims 17 and 22 and the method of Lotfi is that the third molecular growth cue promotes myelination of the nerves of the first nerve type and/or the nerves of the second nerve type, stimulates Schwann cells or a combination of both as in claim 17, wherein the third molecular growth cone is neuregulin (NRG), NRG1 type III (NRG1-III) or both as in claim 22.
iii. While Lotfi does not explicitly teach that the third molecular growth cue promotes myelination of the nerves of the first nerve type and/or the nerves of the second nerve type, stimulates Schwann cells or a combination of both as in claim 17, or that the third molecular growth cone is neuregulin (NRG), NRG1 type III (NRG1-III) or both as in claim 22, Stassart et al. teach these limitations and provide an expectation of success. In particular, Stassart teaches a molecular growth cue, NRG1 or NRG1-III that promotes myelination of nerves stimulates and regulates all stages of Schwann cell lineage in the peripheral nervous system, and NRG1 or NGR1-III interacts with ERBB2/3 receptor tyrosine kinases expressed on Schwann cells and their precursors; and after injury Schwann cells redifferentiate and remyelinate newly generated axons in a NRG1-depenent manner; and Schwann cell-derived NRG1 is essential for efficient peripheral nerve remyelination (see abstract; p 1, 1st col., 1st paragraph-2nd col., 2nd paragraph; p. 3-6, in particular). It would have been obvious to a skilled artisan before the effective filing date of the instant invention was made to combine the teaching of Stassart with the teaching of Lotfi to include the third molecular growth cue, NRG or NRG1-III that promotes myelination of the nerves of the first nerve type and/or the nerves of the second nerve type and/or stimulates Schwann cells in the method of Lotfi for promoting asymmetric nerve growth because NRG1 or NRG1-III that promotes myelination of nerves also stimulates and regulates all stages of Schwann cell lineage in the peripheral nervous system, and interacts with ERBB2/3 receptor tyrosine kinases expressed on Schwann cells and their precursors; and after injury Schwann cells redifferentiate and remyelinate newly generated axons in a NRG1-depenent manner, and Schwann cell-derived NRG1 is essential for efficient peripheral nerve remyelination as taught by Stassart. In this combination, both Lotfi’s method and Stassart’s molecular growth cue, NRG or NRG1-III that promotes myelination of the nerves of the first nerve type and/or the nerves of the second nerve type and/or stimulates Schwann cells are performing the same functions they would if they were separate. The skilled artisan would have included the third molecular growth cue that promotes myelination of the nerves of the first and the second nerve types and stimulates Schwann cells because after injury Schwann cells redifferentiate and remyelinate newly generated axons in a NRG1-depenent manner, and Schwann cell-derived NRG1 is essential for efficient peripheral nerve remyelination and NRG1 or NRG1-III that promotes myelination of nerves stimulates and regulates all stages of Schwann cell lineage in the peripheral nervous system, and interacts with ERBB2/3 receptor tyrosine kinases expressed on Schwann cells and their precursors. The person of ordinary skill in the art would have found it obvious to include the third molecular growth cue that promotes myelination of the nerves and also stimulates Schwann cells for the first and/or second nerve types in the method of Lotfi for promoting asymmetric nerve growth because after injury, Schwann cells redifferentiate and remyelinate newly generated axons in a NRG1-depenent manner, Schwann cell-derived NRG1 is essential for efficient peripheral nerve remyelination and NRG1 or NRG1-III that promotes myelination of nerves stimulates and regulates all stages of Schwann cell lineage in the peripheral nervous system and their precursor as taught by Stassart. Thus, ordinarily skilled artisans would have predicted that including a third molecular growth cue such as NRG1 or NRG1-III that promotes myelination of nerves stimulates and regulates all stages of Schwann cell lineage in the peripheral nervous system, and their precursor, which can promote the nerve growth of the first and the second nerve types in the method of Lotfi. 
The person of ordinary skill would have had a reasonable expectation of success in selecting and including a third molecular growth cue such as NRG1 or NRG1-III that promotes myelination of nerves stimulates and regulates all stages of Schwann cells in the Lotfi’s method because Lotfi’s method requires promoting nerve growth and Stassart’s NRG1 or NRG1-III that promotes myelination of nerves, and also stimulates and regulates all stages of Schwann cell lineage in the peripheral nervous system and their precursor, and after injury, Schwann cells redifferentiate and remyelinate newly generated axons in a NRG1-depenent manner and Schwann cell-derived NRG1 is essential for efficient peripheral nerve remyelination. The skilled artisan would have been motivated to select Stassart’s NRG1 or NRG1-III that promotes myelination of nerves, and also stimulates Schwann cells because the references both teach using different molecular growth cues for promoting nerve growth, while Stassart expressly suggests NRG1 or NRG1-III that promotes myelination of nerves, and also stimulates Schwann cells because after injury, Schwann cells redifferentiate and remyelinate newly generated axons in a NRG1-depenent manner and Schwann cell-derived NRG1 is essential for efficient peripheral nerve remyelination. Further, the motivation of doing so would be to develop a broad application of methods of promoting asymmetric nerve growth taught by Lotfi by including or using various molecular growth cues in the method.
Thus, it is obvious to combine two prior art elements according known methods to yield predictable results, simply substitute one known element for another to obtain predictable results, use a known technique to improve similar products in the same way or apply a known technique to a known product ready for improvement to yield predictable results because the results are expected. See KSR International Co. V. Teleflex Inc. 82 USPQ2d 1385 (2007) In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980); In re Crockett, 279 F.2d 274, 126 USPQ 186 (CCPA 1960); Ex parte Quadranti, 25 USPQ2d 1071 (Bd. Pat. App. & Inter. 1992), Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) and In re Kahn, 441 F.3d 977, 986, 78 USPQ2d 1329, 1335 (Fed. Cir. 2006) and also see MPEP § 2143. 01-I, MPEP § 2144.06 and MPEP §2144.07. Accordingly, the rejection of claims 17 and 22 under 35 U.S.C. 103 as being unpatentable over Lotfi et al. (2011) in view of Stassart (2012) is maintained. 

13.	Claims 19 and 21 stand rejected under 35 U.S.C. 103 as being unpatentable over Lotfi et al. (2011, as in IDS) as applied to claims 4 and 16 above, and further in view of Ambrosio et al. (US2013/0012895) and Richard (US8414927). The rejection is maintained for the reasons made of record and the reasons set forth below.
On p. 14-15 of the response, Applicant argues that claim 1 is not obvious over the cited references for the reasons set forth above.
	Applicant's arguments have been fully considered but they are not found persuasive. Contrary to Applicant's arguments, the examiner asserts that based on MPEP §2141, MPEP2141-I, rationales identified by the Court in KSR (KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007)), MPEP2141-II, the basic factual inquires of Graham v. John Deere Co.(Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966)),and MPEP §2141.01-2147.03, the cited references do render the claimed invention recited in claims 19 and 21 obvious because:
i. For the reasons set forth above, Lotfi does teach the claimed method recited in claims 1-8, 11, 16 and 35-37.
ii. The difference between the method recited in claims 19 and 21 and the method of Lotfi is teach that the third molecular growth cue is provided in microparticles having an average diameter between 1500-3500um as in claim 19 or using a sustained release profile for the third molecular growth cue for at least 20 days as in claim 21.
iii. While Lotfi does not explicitly teach that the third molecular growth cue is provided in microparticles having an average diameter between 1500-3500um as in claim 19 or using a sustained release profile for the third molecular growth cue for at least 20 days as in claim 21, Ambrosio (US2013/0012895) and Richard (US8414927) teach these limitations and provide an expectation of success. 
Ambrosio teaches the size of the microparticles/microspheres having a diameter about 20-1500 um (see [0057]; [0066]; [0072]; [0078]-[0079]; [0084]; [0093]-[0094]; [0108], [0112]) and Richard teaches microparticles for delivering different therapeutic agents including a growth factor for a controlled release, wherein the microparticles have a diameter including 3500um or less  or 1500um or more or 10-5000um, 40-200um or 5000um or  less (see col. 6, lines 15-42; col. 8, lines 37-col. 9, lines 55; col.11, lines 62-65; col.12, lines 1-2; lines14-19; col.13, lines 65-66; col. 15, lines 25-3, 42-50;col. 16, lines 1-2, in particular). 
A person of ordinary skill in the art would have recognized that applying the known microparticles/microspheres having a diameter about 20-1500 um, 3500um or less  or 1500um or more or 10-5000um, 40-200um or 5000um or  less and technique of using microparticles for delivering different therapeutic agent to the Lotfi’s method would have yielded the predictable result of promoting nerve growth. Delivering different therapeutic agents including a growth factor for a controlled release using microparticles that have a diameter with different ranges including 20-1500 um, 3500um or less or 1500um or more or 10-5000um, 40-200um or 5000um or less is known in the art and would deliver the growth factor and promote nerve growth. 
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the known microparticles/microspheres having different a diameter with different ranges including the claimed range and technique disclosed by Ambrosio and Richard to the Lotfi’s method to deliver growth factors and promote nerve growth, and yield the predictable result of promoting nerve growth.
It would have been obvious to a skilled artisan before the effective filing date of the instant invention was made to combine the teachings of Ambrosio and Richard with the teaching of Lotfi to include a third molecular growth cue that is provided in microparticles in the Lotfi’s method with an expectation of success because microparticles with different diameters including a diameter of about 20-1500 um or different diameters including 3500um or less  or 1500um or more or 10-5000um, 40-200um or 5000um or less (which overlap with the claimed ranges) have been used for delivering different therapeutic agents including a growth factor or a molecular growth cue for a controlled release. In this combination, both molecular growth cues used in the Lotfi’s method and Ambrosio’s and Richard’s molecular growth cues delivered by microparticles are performing the same functions they would if they were separate. The skilled artisan would have included the third molecular growth cue that is provided in microparticles in the Lotfi’s method for promoting nerve growth of the nerves of the first and the second nerve types a because microparticles with different diameters including a diameter of about 20-1500 um or different diameters have been used for delivering different therapeutic agents including a growth factor or a molecular growth cue for a controlled release. The person of ordinary skill in the art would have found it obvious to include the third molecular growth cue that is provided in microparticles in the method of Lotfi for promoting asymmetric nerve growth because microparticles with different diameters including a diameter of about 20-1500 um or different diameters including 3500um or less  or 1500um or more or 10-5000um, 40-200um or 5000um or less overlapping with the claimed ranges have been used for delivering different therapeutic agents including a growth factor or a molecular growth cue for a controlled release as taught by Ambrosio and Richard. Thus, ordinarily skilled artisans would have predicted that including a third molecular growth cue that is provided in microparticles with different diameters including a diameter of about 20-1500 um or different diameters including 3500um or less or 1500um or more or 10-5000um, 40-200um or 5000um or less overlapping with the claimed ranges as taught by Ambrosio and Richard can promote the nerve growth of the first and the second nerve types in the method of Lotfi. 
Further, the claimed method requires microparticles having an average of diameter of 1500-3500um, which overlaps with the range of Ambrosio’s and Richard’s microparticles because Ambrosio teaches microparticles/microspheres having a diameter about 20-1500 um and Richard teaches microparticles having a diameter including 3500um or less  or 1500um or more or 10-5000um, 40-200um or 5000um or  less for delivering different therapeutic agents including  a growth factor or a molecular growth cue for a controlled release. Because the claimed range overlaps with the range disclosed by the prior art, a prima facie case of obviousness exists. Further, where the general conditions of the claim are disclosed in the prior art, delivering a third molecular growth cues using microparticles involves only routine skill in the art. Further, it would have been obvious to a skilled artisan before the effective filing date of the instant invention was made to include the microparticles that have an average diameter between 1500 and 3500 pm in the method of Lotfi, since where the general conditions of the claim are disclosed in the prior art, discovering the optimal diameter of microparticles involves only routine skill in the art. Routine optimization of Ambrosio’s and Richard’s microparticles in the method of Lotfi would have led to the claimed range because Ambrosio and Richard teaches microparticles having a diameter within or overlapping with the claimed range for delivering different therapeutic agents including a growth factor or a molecular growth cue for a controlled release for promoting nerve growth. The person of ordinary skill in the art would have found it obvious to optimize microparticles by selecting from the microparticles taught by Ambrosio and Richard because Ambrosio and Richard teach that these microparticles with a diameters within or overlapping with the claimed ranges are suitable for delivering different therapeutic agents including a growth factor or a molecular growth cue for a controlled release for promoting nerve growth, which would have required only routine experimentation. 
The person of ordinary skill would have had a reasonable expectation of success in selecting and including a third molecular growth cue that is provided in microparticles with a diameter of the claimed range in the Lotfi’s method because Lotfi’s method requires molecular growth cues for promoting nerve growth and Ambrosio and Richard teach that these microparticles with a diameters within or overlapping with the claimed ranges are suitable for delivering different therapeutic agents including a growth factor or a molecular growth cue for a controlled release for promoting nerve growth, which would have required only routine experimentation. The skilled artisan would have been motivated to select a third molecular growth cone that is provided in microparticles having a diameter of the claimed ranges in the Lotfi’s method because the references both teach using different molecular growth cues for promoting nerve growth, while gne  Ambrosio and Richard expressly suggests microparticles having a diameter within or overlapping with the claimed range for delivering different therapeutic agents including a growth factor or a molecular growth cue for a controlled release for promoting nerve growth. Further, the motivation of doing so would be to develop a broad application of methods of promoting asymmetric nerve growth taught by Lotfi by including or using various molecular growth cues provided in microparticles that can deliver molecular growth cues for sustained release.
iv. While Lotfi does not explicitly teach exposing the first nerve type and/or the second nerve type to a third molecular growth cue comprising using a sustained release profile for the third molecular growth cue for at least 20 days, Ambrosio and Richard teaches exposing the nerves to a molecular growth cue comprising using a sustained release profile for the molecular growth cue wherein the microparticles are impregnated with an active agent such as a drug or growth factor and can be biodegradable. The microparticles taught by Ambrosio and Richard can be degraded or otherwise release the active agent predictably over time in preselected or controlled, programmable fashion over a period of time. For example, Ambrosio teaches that microparticles made by the microparticle preparation method disclosed in US6238705 (see [0045]-[0051]) can provide a sustained release of active ingredients or molecular growth cues over a period of time including weeks and months as evidenced by US6238705 (see col.5, line 66 to col. 6, line 8 of US628705) and thus meet the limitation “using a sustained release profile for at least 20 days” as recited in claim 21. It would have been obvious to a skilled artisan before the effective filing date of the instant invention was made to combine the teachings of Ambrosio and Richard with the teaching of Lotfi to include a third molecular growth cue using a sustained release profile for the third molecular growth cue for at least 20 days, such as in microparticles in the Lotfi’s method with an expectation of success because microparticles with different diameters taught by Ambrosio and Richard have been used for delivering different therapeutic agents including a growth factor or a molecular growth cue for a sustained release for weeks or months (i.e.at least 20 days) as evidenced by US6238705. In this combination, both molecular growth cues used in the Lotfi’s method and Ambrosio’s and Richard’s molecular growth cues delivered by microparticles with a sustained release profile for at least 20 days are performing the same functions they would if they were separate. The skilled artisan would have included the third molecular growth cue using a sustained release profile for at least 20 days, such as in microparticles in the Lotfi’s method for promoting nerve growth of the nerves of the first and the second nerve types a because microparticles with different diameters taught by Ambrosio and Richard have been used for delivering different therapeutic agents including a growth factor or a molecular growth cue for a sustained release for promoting nerve growth as evidenced by US6238705 (see col.5, line 66 to col. 6, line 8 of US628705). The person of ordinary skill in the art would have found it obvious to include the third molecular growth cue using a sustained release profile for at least 20 days, such as in microparticles with different diameters, which have a sustained release profile for at least 20 days, in the method of Lotfi for promoting asymmetric nerve growth because microparticles with different diameters taught by Ambrosio and Richard have a sustained release profile for weeks or months (i.e.at least 20 days) as evidenced by US6238705, and have been used for delivering different therapeutic agents including a growth factor or a molecular growth cue for a controlled or sustained release as taught by Ambrosio and Richard. Thus, ordinarily skilled artisans would have predicted that including a third molecular growth cue using a sustained release profile for at least 20 days, such as in microparticles with different diameters taught by Ambrosio and Richard can promote the nerve growth of the first and the second nerve types in the method of Lotfi because microparticles with different diameters taught by Ambrosio and Richard have a sustained release profile for at least 20 days as evidenced by US6238705, and have been used for delivering different therapeutic agents including a growth factor or a molecular growth cue for a controlled or sustained release. 
Further, the claimed method requires third molecular growth cue using a sustained release profile for at least 20 days and Ambrosio’s and Richard’s microparticles with a diameter within or overlapping with the claimed range are with a sustained release profile for weeks or months as evidenced by US6238705(see col.5, line 66 to col. 6, line 8), which is at least 20 days because Ambrosio teaches microparticles/microspheres having a diameter about 20-1500 um and Richard teaches microparticles having a diameter including 3500um or less  or 1500um or more or 10-5000um, 40-200um or 5000um or  less for delivering different therapeutic agents including  a growth factor or a molecular growth cue for a controlled or sustained release for weeks and months. Because the claimed range overlaps with the range disclosed by the prior art, a prima facie case of obviousness exists. Further, where the general conditions of the claim are disclosed in the prior art, delivering a third molecular growth cues using a sustained release profile for at least 20 days or microparticles with different diameters or sustained release profiles involves only routine skill in the art. Further, it would have been obvious to a skilled artisan before the effective filing date of the instant invention was made to include the third molecular growth cue using a sustained profile for at least 20 days, such as in microparticles that have an average diameter of within or overlapping with the claimed range of between 1500 and 3500 or different sustained profiles in the method of Lotfi, since where the general conditions of the claim are disclosed in the prior art, discovering the optimal diameter of microparticles or microparticles with different sustained release profiles involves only routine skill in the art. Routine optimization of Ambrosio’s and Richard’s microparticles in the method of Lotfi would have led to the claimed sustained profile range because Ambrosio and Richard teaches microparticles having a diameter within or overlapping with the claimed range have a sustained release profile either within or overlapping the claimed sustained release profile for delivering different therapeutic agents including a growth factor or a molecular growth cue for a controlled or sustained release for promoting nerve growth. The person of ordinary skill in the art would have found it obvious to optimize microparticles by selecting from the microparticles taught by Ambrosio and Richard because Ambrosio and Richard teach that these microparticles with a diameters within or overlapping with the claimed ranges have a sustained release profile within or overlapping with the claimed sustained release profile and are suitable for delivering different therapeutic agents including a growth factor or a molecular growth cue for a sustained release for promoting nerve growth, which would have required only routine experimentation. 
The person of ordinary skill would have had a reasonable expectation of success in selecting and including a third molecular growth cue using a sustained release profile for at least 20 days such as  in microparticles with a diameter of the claimed range in the Lotfi’s method because Lotfi’s method requires molecular growth cues for promoting nerve growth and Ambrosio and Richard teach that these microparticles with a diameters within or overlapping with the claimed ranges have a sustained release profile within or overlapping with the claimed sustained release profile and are suitable for delivering different therapeutic agents including a growth factor or a molecular growth cue for a sustained release for weeks and months for promoting nerve growth, which would have required only routine experimentation. The skilled artisan would have been motivated to select a third molecular growth cone using a sustained release profile for at least 20 days, such as in microparticles having a diameter of the claimed ranges in the Lotfi’s method because the references both teach using different molecular growth cues for promoting nerve growth, while Ambrosio and Richard expressly suggests microparticles having a diameter within or overlapping with the claimed range have a sustained release profile within or overlapping with the claimed sustained release profile and are  for delivering different therapeutic agents including a growth factor or a molecular growth cue for a sustained release for weeks or months for promoting nerve growth. Further, the motivation of doing so would be to develop a broad application of methods of promoting asymmetric nerve growth taught by Lotfi by including or using various molecular growth cues using a sustained release profile for at least 20 days such as in microparticles for a sustained release and delivering molecular growth cues for promoting nerve growth.
Thus, it is obvious to combine two prior art elements according known methods to yield predictable results, simply substitute one known element for another to obtain predictable results, use a known technique to improve similar products in the same way or apply a known technique to a known product ready for improvement to yield predictable results because the results are expected. See KSR International Co. V. Teleflex Inc. 82 USPQ2d 1385 (2007) In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980); In re Crockett, 279 F.2d 274, 126 USPQ 186 (CCPA 1960); Ex parte Quadranti, 25 USPQ2d 1071 (Bd. Pat. App. & Inter. 1992), Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) and In re Kahn, 441 F.3d 977, 986, 78 USPQ2d 1329, 1335 (Fed. Cir. 2006) and also see MPEP § 2143. 01-I, MPEP § 2144.06 and MPEP §2144.07. Accordingly, the rejection of claims 19 and 21 under 35 U.S.C. 103 as being unpatentable over Lotfi in view of Ambrosio and Richard is maintained.

Conclusion


14.	NO CLAIM IS ALLOWED.
15.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHANG-YU WANG whose telephone number is (571)272-4521.  The examiner can normally be reached on Monday-Thursday, 7:00am-5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Stucker can be reached on 571-272-0911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Chang-Yu Wang
September 27, 2022



/CHANG-YU WANG/Primary Examiner, Art Unit 1649